DETAILED ACTION
1.	This office action is in response to the amendment filed on 05/03/2022. 
2.	Claims 4-8, 13, 17-20, 25, 26, 28 are canceled.
3. 	Claims 29-36 have been added.
4.	Claims 1-3, 9-12, 14-16, 21-24, 27, and 29-36 are currently pending and have been considered below.

Response to Arguments
5. 	Applicant’s arguments with respect to claims 1-3, 9-12, 14-16, 21-24, and 27 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 3, 9, 10, 12, 14, 21, 22, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Orth US 2013/0009472 (hereinafter, Orth), in view of Kosuge et al. US 2008/0155064 (hereinafter, Kosuge), in further view of Turon et al. US 2012/0161958 (hereinafter, Turon).

8.  	Regarding claim 1, Orth discloses a wireless industrial process monitor for monitoring an industrial process (Abstract: wireless field device for use in controlling or monitoring an industrial process), comprising: 
 	a controller configured to control operation of the industrial process monitor ([0011], Fig 2: a microprocessor 150);
 	an ambient environment sensor configured to sense an ambient environment of the industrial process proximate the process monitor and responsively provide a sensor output signal ([0009], Fig. 1: Field devices 102 and 104 include processing interface elements 110 and 112, respectively. These process interface elements can comprise a sensor that is used to sense a process variable of a process fluid. Example process variables include temperature, pressure, flow, pH, etc. Similarly, the process interface elements 110, 112 can comprise control elements which are used to control a process variable. Example control elements include a valve, a heating element, a pump, etc. Wireless field devices can measure any of a number of process characteristics such as, for example, pressure, level, flow velocity, mass flow, pH, temperature, density, and conductivity or can monitor process equipment for such things as vibration, strain or corrosion or can monitor the general plant environment for such things as fire and gas detection);
 	wherein the ambient environment sensor is configured to operate in a low power pilot mode and in a high power mode ([0011], [0021]: field device 102 enters a low power mode in which circuitry in the device 102 periodically checks for incoming communications. When the process is started or is it desired that the field device 102 enter in to a normal operating mode, a command can be sent to the field device 102 to instruct the device 102 to leave the low power mode and begin normal operations);
  	wireless output circuitry configured to provide an output based upon the sensor output signal ([0009], [0011], Figs.1-2: item 154).
 	Orth does not disclose:
 	an acoustic sensor configured to operate at a first sampling rate and at a second sampling rate, wherein the first sampling rate is less than the second sampling rate; and wherein the controller causes the ambient environment sensor to enter a high power mode upon detection of an anomaly in the sensor output signal.
 	However, Kosuge discloses:
 	an acoustic sensor configured to operate at a first sampling rate and at a second sampling rate, wherein the first sampling rate is less than the second sampling rate ([0042]: The sensor 325 may, for example, be embodied as an ultrasonic sensor which uses the time delay of echoed sound waves to detect the distance from the sensor 325 to the nearest solid object (e.g., water surface). The sensor 325 may also, for example, utilize an electrostatic transducer for ultrasonic detection…Further, [0045], [0048]-[0051]: the monitoring device 300 may also be configured to automatically adjust the sample rate of water measurements obtained from the sensor 325 without intervention needed by the remote monitoring station 170…the monitoring device 300 is programmed with a number of different alert levels, each of which corresponds to a specified (optionally programmable) sensor sample rate and/or data transmission rate. As an example, the monitoring device 300 could be configured with a normal operating mode, a low alert operating mode, and a high alert operating mode. The particular operating mode can be dictated by the detected water level. The monitoring device 300 may ordinarily operate in the normal operating mode, wherein it may sample the depth (e.g., water level) at a first rate (e.g., every 60 minutes). If the water level exceeds a low alert threshold, then the monitoring device 300 transitions to a low alert operating mode, an increases sampling frequency to a second rate (e.g., every 20 minutes). When entering the low alert operating mode, the monitoring device 300 may optionally transmit a message to that effect to the remote monitoring station 170), and  
 	wherein the controller causes the ambient environment sensor to [awakened upon the occurrence of an event needing attention] ([0045]: the sensor 325, processor 312, and wireless communication unit 310, and possibly other components, may all be placed in an inactive state when no activity is necessary, and awakened upon the occurrence of an event needing attention). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth to use an acoustic sensor configured to operate at a first sampling rate and at a second sampling rate, wherein the first sampling rate is less than the second sampling rate as taught by Kosuge. One would have been motivated to do so in order to adjust sampling rate of a sensor based on operating mode automatically (Kosuge, [0048]).
 	Orth in view of Kosuge does not disclose:
 	wherein the controller causes the ambient environment sensor to enter a high power mode upon detection of an anomaly in the sensor output signal.
 	However, Turon discloses:
 	wherein the controller causes the ambient environment sensor to enter a high power mode upon detection of an anomaly in the sensor output signal ([0032], [0036]-[0039]: FIG. 3 is a diagram illustrating a method of placing the wireless tracking device 122 in the active mode (i.e., high power mode) or the hibernation mode... The low power system controller 214 receives 310 the sensor signals 282 through 294 from the sensors 250 through 262… Then, the low power system controller 214 determines 312 if one or more of predetermined events are detected to place the wireless tracking device 122 in the active mode. Various types of events may be used for switching the modes. The wireless tracking device 122 is placed in the active mode when events of interest to a user are likely to occur or continue whereas the wireless tracking device 122 is placed in the hibernation mode when the events of interest are unlikely to occur or continue… the wireless tracking device 122 is placed or maintained 314 in the active mode when external events are detected via the sensors 250 through 262. The external events refer to events occurring outside the wireless tracking device 122 and may include, for example, (i) a motion of the wireless tracking device 122 (as detected by the accelerometer 250), (ii) changes from indoor to outdoor or vice versa (as detected by the light sensor 254), (iii) changes in temperature (as detected by the temperature sensor 258), (iv) changes in the humidity (as detected by the humidity sensor 262), and (v) detection of certain chemical compounds or smoke. If such external events are detected, events of interest are likely to ensue or continue. Hence, the wireless tracking device 122 is maintained in the active mode to capture data associated with the external events).
 	Turon also discloses wherein the ambient environment sensor is a sound sensor; and the low power system controller 214 determines whether to place the wireless tracking device 122 in the active mode or the hibernation mode…the sampling rate and the sensitivity of the sensor signals 282 through 294 may be reduced in the hibernation mode to reduce power consumption (see [0020], [0027]). Further, the wireless tracking device 122 switches to the active mode at a first frequency (i.e. sampling interval). As the wireless tracking device 122 approaches the geofence 410 (represented by line Y-Z), the wireless tracking device 122 switches to the active mode at a second frequency higher than the first frequency (i.e., the wireless tracking device 122 is placed in the active mode more often) (see, [0047]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use wherein the controller causes the ambient environment sensor to enter a high power mode upon detection of an anomaly in the sensor output signal as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).
 	
9.    Regarding claim 3, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclosed above. 
 	Orth further discloses an internal power source configured to power the wireless industrial process monitor (Fig 2, items 162 and/or 164).

10.    Regarding claim 9, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclosed above. 
 	Orth in view of Kosuge does not disclose:
 	the controller is configured to detect an anomaly based upon a spike in a portion of a profile of the sensor output signal.
 	However, Turon discloses:
 	the controller is configured to detect an anomaly based upon a spike in a portion of a profile of the sensor output signal ([0032], [0036]-[0037], claim 10: maintain the wireless tracking device in the second mode responsive to receiving the sensor signal with a change exceeding a first threshold; and switch the wireless tracking device from the first mode to the second mode responsive to receiving the sensor signal with a change exceeding a second threshold higher than the first threshold. See also [0039]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use the controller is configured to detect an anomaly based upon a spike in a portion of a profile of the sensor output signal as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

11.    Regarding claim 10, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclosed above. 
 	Orth further discloses wherein the controller is configured to detect an anomaly based upon a change in the sensor output signal ([0019], [0021]: monitor changes in a sensed process variable and only transmit an update if a rate of [change] of the process variable is greater than a predetermined threshold or if the process variable has changed more than a set amount). See also Turon ([0037], [0039]).

12.    Regarding claim 12, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclosed above. 
 	Orth further discloses a remote device having a second ambient environment sensor ([0009], Fig. 1: Field devices 102 and 104 include processing interface elements 110 and 112, respectively. These process interface elements can comprise a sensor that is used to sense a process variable… Wireless field devices can measure any of a number of process characteristics Such as, for example, pressure, level, flow velocity, mass flow, pH, temperature, density, and conductivity or can monitor process equipment for Such things as vibration, strain or corrosion or can monitor the general plant environment for Such things as fire and gas detection).

13.    Regarding claim 14, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclose above. 
 	Orth in view of Turon does not disclose:
 	 wherein the acoustic sensor comprises an ultrasonic sensor.
	However, Kosuge discloses:
 	wherein the acoustic sensor comprises an ultrasonic sensor ([0042]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Turon to use wherein the ambient environment sensor comprises an acoustic sensor as taught by Turon. One would have been motivated to do so in order to determine ambient ultrasonic signals (Kosuge, [0042]).

14.    Regarding claim 21, Orth discloses a method in a wireless field device in an industrial process control system for monitoring an industrial process (Abstract), comprising:
 	sensing an ambient environment of the industrial process using an ambient environment sensor operating in a low power pilot mode ([0009], Fig. 1: Field devices 102 and 104 include processing interface elements 110 and 112, respectively. These process interface elements can comprise a sensor that is used to sense a process variable of a process fluid. Example process variables include temperature, pressure, flow, pH, etc. Similarly, the process interface elements 110, 112 can comprise control elements which are used to control a process variable. Example control elements include a valve, a heating element, a pump, etc. Wireless field devices can measure any of a number of process characteristics such as, for example, pressure, level, flow velocity, mass flow, pH, temperature, density, and conductivity or can monitor process equipment for such things as vibration, strain or corrosion or can monitor the general plant environment for such things as fire and gas detection…Further, ([0011], [0019], [0021]: field device 102 enters a low power mode in which circuitry in the device 102 periodically checks for incoming communications. When the process is started or is it desired that the field device 102 enter in to a normal operating mode, a command can be sent to the field device 102 to instruct the device 102 to leave the low power mode and begin normal operations);
	causing the sensor to enter a high power mode ([0021]: the field device 102 enters a low power mode in which circuitry in the device 102 periodically checks for incoming communications. When the process is started or is it desired that the field device 102 enter in to a normal operating mode, a command can be sent to the field device 102 to instruct the device 102 to leave the low power mode and begin normal operations). 
 	Orth does not disclose:
 	an acoustic sensor operating at a first sampling rate and at a second sampling rate, wherein the first sampling rate is less than the second sampling rate; comparing an output from the ambient environment sensor to a reference; detecting an anomaly in the sensor output signal based upon the comparing; and enter a high power mode in response to detection of the anomaly.
 	However, Kosuge discloses:
 	an acoustic sensor operating at a first sampling rate and at a second sampling rate, wherein the first sampling rate is less than the second sampling rate ([0042]: The sensor 325 may, for example, be embodied as an ultrasonic sensor which uses the time delay of echoed sound waves to detect the distance from the sensor 325 to the nearest solid object (e.g., water surface). The sensor 325 may also, for example, utilize an electrostatic transducer for ultrasonic detection…Further, [0045], [0048]-[0051]: the monitoring device 300 may also be configured to automatically adjust the sample rate of water measurements obtained from the sensor 325 without intervention needed by the remote monitoring station 170…the monitoring device 300 is programmed with a number of different alert levels, each of which corresponds to a specified (optionally programmable) sensor sample rate and/or data transmission rate. As an example, the monitoring device 300 could be configured with a normal operating mode, a low alert operating mode, and a high alert operating mode. The particular operating mode can be dictated by the detected water level. The monitoring device 300 may ordinarily operate in the normal operating mode, wherein it may sample the depth (e.g., water level) at a first rate (e.g., every 60 minutes). If the water level exceeds a low alert threshold, then the monitoring device 300 transitions to a low alert operating mode, an increases sampling frequency to a second rate (e.g., every 20 minutes). When entering the low alert operating mode, the monitoring device 300 may optionally transmit a message to that effect to the remote monitoring station 170), and  
 	[awakened in response to the occurrence of an event needing attention] ([0045]: the sensor 325, processor 312, and wireless communication unit 310, and possibly other components, may all be placed in an inactive state when no activity is necessary, and awakened upon the occurrence of an event needing attention). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth to use an acoustic sensor operating at a first sampling rate and at a second sampling rate, wherein the first sampling rate is less than the second sampling rate as taught by Kosuge. One would have been motivated to do so in order to adjust sampling rate of a sensor based on operating mode automatically (Kosuge, [0048]).
 	Orth in view of Kosuge does not disclose:
 	comparing an output from the ambient environment sensor to a reference; detecting an anomaly in the sensor output signal based upon the comparing; and enter a high power mode in response to detection of the anomaly.
 	However, Turon discloses:
 	comparing an output from the ambient environment sensor to a reference; detecting an anomaly in the sensor output signal based upon the comparing; and enter a high power mode in response to detection of the anomaly ([0032], [0036]-[0039]: FIG. 3 is a diagram illustrating a method of placing the wireless tracking device 122 in the active mode (i.e., high power mode) or the hibernation mode... The low power system controller 214 receives 310 the sensor signals 282 through 294 from the sensors 250 through 262… Then, the low power system controller 214 determines 312 if one or more of predetermined events are detected to place the wireless tracking device 122 in the active mode. Various types of events may be used for switching the modes. The wireless tracking device 122 is placed in the active mode when events of interest to a user are likely to occur or continue whereas the wireless tracking device 122 is placed in the hibernation mode when the events of interest are unlikely to occur or continue… the wireless tracking device 122 is placed or maintained 314 in the active mode when external events are detected via the sensors 250 through 262. The external events refer to events occurring outside the wireless tracking device 122 and may include, for example, (i) a motion of the wireless tracking device 122 (as detected by the accelerometer 250), (ii) changes from indoor to outdoor or vice versa (as detected by the light sensor 254), (iii) changes in temperature (as detected by the temperature sensor 258), (iv) changes in the humidity (as detected by the humidity sensor 262), and (v) detection of certain chemical compounds or smoke. If such external events are detected, events of interest are likely to ensue or continue. Hence, the wireless tracking device 122 is maintained in the active mode to capture data associated with the external events).
	Turon also discloses wherein the ambient environment sensor is a sound sensor; and the low power system controller 214 determines whether to place the wireless tracking device 122 in the active mode or the hibernation mode…the sampling rate and the sensitivity of the sensor signals 282 through 294 may be reduced in the hibernation mode to reduce power consumption (see [0020], [0027]). Further, the wireless tracking device 122 switches to the active mode at a first frequency (i.e. sampling interval). As the wireless tracking device 122 approaches the geofence 410 (represented by line Y-Z), the wireless tracking device 122 switches to the active mode at a second frequency higher than the first frequency (i.e., the wireless tracking device 122 is placed in the active mode more often) (see, [0047]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use comparing an output from the ambient environment sensor to a reference; detecting an anomaly in the sensor output signal based upon the comparing; and enter a high power mode in response to detection of the anomaly as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

15.    Regarding claim 22, Orth in view of Kosuge in view of Turon disclose the method of claim 21 as disclosed above. Orth further discloses stored information ([0011]), and Kosuge further discloses threshold value ([0048]-[0051]).
 	Orth in view of Kosuge does not disclose:
 	wherein the comparing is to a stored profile.
 	However, Turon discloses:
 	wherein the comparing is to a stored profile ([0032], [0034], [0036]-[0039]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use wherein the comparing is to a stored profile as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

16.    Regarding claim 29, Orth in view of Kosuge in view of Turon disclose the method of claim 21 as disclosed above. Orth further discloses historical background of sensed signals ([0019]), and Kosuge further discloses historical background of sensed acoustic signals ([0048]-[0051], [0054]).
	Orth in view of Kosuge does not disclose:
 	wherein the comparing is further based upon a historical background of sensed signals.
 	However, Turon discloses:
 	wherein the comparing is further based upon a historical background of sensed signals ([0020], [0037]-[0038], claim 18).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use wherein the comparing is further based upon a historical background of sensed signals as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

17.    Regarding claim 33, the claim is rejected with the same rationale as in claim 29.

18.    Regarding claim 30, Orth in view of Kosuge in view of Turon disclose the method of claim 21 as disclosed above. Orth further discloses boundary of sensed signals  ([0019]), and Kosuge further discloses boundary of sensed acoustic signals ([0048]-[0051], [0054]).
	Orth in view of Kosuge does not disclose:
 	wherein the comparing is further based upon a boundary of sensed signals.
 	However, Turon discloses:
 	wherein the comparing is further based upon a boundary of sensed signals ([0020], [0037]-[0038], claim 18).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use wherein the comparing is further based upon a boundary of sensed signals as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

19.    Regarding claim 34, the claim is rejected with the same rationale as in claim 30.

20.    Regarding claim 31, Orth in view of Kosuge in view of Turon disclose the method of claim 21 as disclosed above. Orth further discloses learned reference ([0019]), and see also Kosuge discloses learned reference ([0046]-[0051], [0054]).
	Orth in view of Kosuge does not disclose:
 	wherein the reference is a learned reference.
 	However, Turon discloses:
 	wherein the reference is a learned reference ([0020], [0037]-[0038], claim 18).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use wherein the reference is a learned reference as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

21.    Regarding claim 35, the claim is rejected with the same rationale as in claim 31.

22.    Regarding claim 32, Orth in view of Kosuge in view of Turon disclose the method of claim 21 as disclosed above. Orth further discloses programmed reference ([0019]), and see also Kosuge discloses programmed reference ([0046]-[0051], [0054]).
	Orth in view of Kosuge does not disclose:
 	wherein the reference is a programmed reference.
 	However, Turon discloses:
 	wherein the reference is a programmed reference ([0020], [0037]-[0038], claim 18).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge to use wherein the reference is a programmed reference as taught by Turon. One would have been motivated to do so in order to apply the managing power methodology of a wireless tracking system as known in the art and as taught by Turon in a wireless field device such as that of Orth and Kosuge, thereby reducing power consumption and extend the operable period of the wireless field device (Turon, Abstract).

23.    Regarding claim 36, the claim is rejected with the same rationale as in claim 32.



24.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Orth, in view of Kosuge, in view of Turon, in further view of Mok et al. US 7472215 (hereinafter, Mok).

25.    Regarding claim 2, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclose above. 
 	Orth in view of Kosuge in view of Turon does not disclose:
 	 wireless industrial process including a clock and wherein the clock is configured to provide a higher clock rate during the high power mode.
	However, Mok discloses:
 	wireless industrial process including a clock and wherein the clock is configured to provide a higher clock rate during the high power mode (column 6 lines 4-10).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use a clock and wherein the clock is configured to provide a higher clock rate during the high power mode as taught by Mok. One would have been motivated to do so in order to apply the managing power methodology of a wireless device as known in the art and as taught by Mok in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby controlling operation of the filed device based on different clock rates (Mok, Abstract).


26.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Orth, in view of Kosuge, in view of Turon, in further view of Lohbihler US 2013/0099922 (hereinafter, Lohbihler).

27.    Regarding claim 11, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 as disclose above. 
 	Orth further discloses wherein the ambient environment sensor comprises a first ambient environment sensor configured to sense the ambient environment and a second sensor configured to sense the environment during the high power mode ([0005], [0011], [0021]: field device 102 enters a low power mode in which circuitry in the device 102 periodically checks for incoming communications. When the process is started or is it desired that the field device 102 enter in to a normal operating mode, a command can be sent to the field device 102 to instruct the device 102 to leave the low power mode and begin normal operations). See also Turon ([0032], [0036]-[0039]).
 	Orth in view of Kosuge in view of Turon does not disclose:
 	 sense the ambient environment during the low power pilot mode of operation.
	However, Lohbihler discloses:
 	sense the ambient environment during the low power pilot mode of operation ([0049], [0052]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use sense the ambient environment during the low power pilot mode of operation as taught by Turon. One would have been motivated to do so in order to apply the low power mode operation methodology of a tracking system as known in the art and as taught by Lohbihler in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby preserving the life of the internal battery of the field device (Lohbihler, [0049]).


28.	Claims 15, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Orth, in view of Kosuge, in view of Turon, in further view of Miller et al. US 2013/0085688 (hereinafter, Miller).

29.    Regarding claim 15, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 and detect an anomaly based upon a profile of the sensor output signal as disclose above. 
 	Orth in view of Kosuge in view of Turon does not disclose:
 	 a time domain profile of the sensor output signal.
	However, Miller discloses:
 	a time domain profile of the sensor output signal ([0006], [0116]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use a time domain profile of the sensor output signal as taught by Turon. One would have been motivated to do so in order to apply the monitoring methodology of a sensor system as known in the art and as taught by Miller in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby analyze signals from ambient sensors in time domain and determine anomaly (Miller, [0006]).

30.    Regarding claim 16, Orth in view of Kosuge in view of Turon disclose the wireless industrial process monitor of claim 1 and detect an anomaly based upon a profile of the sensor output signal as disclose above. 
 	Orth in view of Kosuge in view of Turon does not disclose:
 	 a frequency domain profile of the sensor output signal.
	However, Miller discloses:
 	a frequency domain profile of the sensor output signal ([0006], [0116]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use a frequency domain profile of the sensor output signal as taught by Turon. One would have been motivated to do so in order to apply the monitoring methodology of a sensor system as known in the art and as taught by Miller in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby analyze signals from ambient sensors in frequency domain and determine anomaly (Miller, [0006]).

31.    Regarding claim 23, Orth in view of Kosuge in view of Turon disclose the method of claim 21 and comparing the output from the ambient environmental sensor as disclose above. 
 	Orth in view of Kosuge in view of Turon does not disclose:
 	 comparing is performed in the frequency domain.
	However, Miller discloses:
 	comparing is performed in the frequency domain ([0006], [0116]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use comparing is performed in the frequency domain as taught by Turon. One would have been motivated to do so in order to apply the monitoring methodology of a sensor system as known in the art and as taught by Miller in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby analyze signals from ambient sensors in frequency domain and determine anomaly (Miller, [0006]).

32.    Regarding claim 24, Orth in view of Kosuge in view of Turon disclose the method of claim 21 and comparing the output from the ambient environmental sensor as disclose above. Orth further discloses time domain ([0012]).
 	Orth in view of Kosuge in view of Turon does not disclose:
 	the comparing is performed in the time domain.
 	However, Miller discloses:
 	the comparing is performed in the time domain ([0006], [0116]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use a the comparing is performed in the time domain as taught by Turon. One would have been motivated to do so in order to apply the monitoring methodology of a sensor system as known in the art and as taught by Miller in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby analyze signals from ambient sensors in frequency domain and determine anomaly (Miller, [0006]).


33.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Orth, in view of Kosuge, in view of Turon, in further view of Allen JR. et al. US 2009/0117949 (hereinafter, Allen).

34.    Regarding claim 27, Orth in view of Kosuge in view of Turon disclose the method of claim 21 as disclose above. 
 	Orth further discloses detecting if there is insufficient power available and entering in the high power mode ([0011], [0021], claim 3: field device 102 enters a low power mode in which circuitry in the device 102 periodically checks for incoming communications. When the process is started or is it desired that the field device 102 enter in to a normal operating mode, a command can be sent to the field device 102 to instruct the device 102 to leave the low power mode and begin normal operations…Further, wherein circuitry of the field device is configured detect when there is insufficient power available). See also Turon ([0036]-[0039]).
 	Orth in view of Kosuge in view of Turon does not disclose:
 	 outputting an alert if there is insufficient power available.
	However, Allen discloses:
 	outputting an alert if there is insufficient power available (Abstract).
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify the system of Orth in view of Kosuge in view of Turon to use outputting an alert if there is insufficient power available as taught by Turon. One would have been motivated to do so in order to apply the monitoring battery methodology of a wireless device as known in the art and as taught by Allen in a wireless field device such as that of Orth in view of Kosuge in view of Turon, thereby sending a low battery notification message to users (Allen, Abstract).


Conclusion
35.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864